NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


PAUL WEDMORE,                                )
                                             )
             Appellant,                      )
                                             )
v.                                           )       Case No. 2D17-2295
                                             )
KEVIN PAUL O'CONNOR and FRAN                 )
O'CONNOR,                                    )
                                             )
             Appellees.                      )
                                             )

Opinion filed March 2, 2018.

Appeal from the Circuit Court for Pinellas
County; Jack St. Arnold, Judge.

Jeffrey D. Jensen and T.R. Unice, Jr. of
Unice Salzman Jensen, P.A., Trinity, for
Appellant.

Michael C. Addison of Addison Law
Office, P.A., Tampa, for Appellee Kevin
Paul O'Connor.

No appearance for remaining Appellee.



PER CURIAM.

             In the order on appeal, the trial court awarded Kevin and Fran O'Connor

attorney's fees and costs pursuant to an offer of judgment made under section 768.79,

Florida Statutes (2013). We affirm the award of attorney's fees without comment. We
reverse the costs award in two respects. First, as the O'Connors correctly concede, the

trial court made a mistake by awarding costs for expert witness fees absent testimony

concerning the reasonableness and necessity of the fee—which it was required to take

upon Mr. Wedmore's timely objection. See Field Club, Inc. v. Alario, 180 So. 3d 1138,

1141 (Fla. 2d DCA 2015). Second, the order incorrectly assessed costs for medical

record copies at a rate in excess of the reasonable rate set by Florida Administrative

Code Rule 64B8-10.003(2). We remand with instructions for the trial court to (1) as the

O'Connors suggest, deduct the expert witness fees from the award of costs, see Alario,
180 So. 3d at 1142, and (2) determine a reasonable amount of costs for copies of

medical records and include only those reasonable costs in the cost award, see

Rodriguez v. Campbell, 720 So. 2d 266, 268 (Fla. 4th DCA 1998).

             Affirmed in part, reversed in part, and remanded with instructions.


LaROSE, C.J., and SILBERMAN and SALARIO, JJ., Concur.




                                          -2-